Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings
Drawings dated 6/26/2020 are accepted.

Allowable Subject Matter
Claims 1-12 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “each first electrode of the plurality of separate first electrodes being formed of a stack of a longitudinal conductive portion located in contact with the carrier and coated with a conductive nucleation strip of a plurality of conductive nucleation strips, the longitudinal conductive portion having an electrical resistance lower than an electrical resistance of the conductive nucleation strip of the plurality of conductive nucleation strips; a plurality of separate second electrodes in a form of transparent conductive strips that extend longitudinally in contact with the second portions of the plurality of diodes, the plurality of separate second electrodes being electrically insulated from the plurality of separate first electrodes by the at least one intermediate insulating layer, parallel to an axis A2, the axis A2 not being parallel to 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Changhyun Yi/Primary Examiner, Art Unit 2826